F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                    September 5, 2006
                            FO R TH E TENTH CIRCUIT                Elisabeth A. Shumaker
                                                                       Clerk of Court

    SUSAN LOU ISE M ITCH ELL,

             Plaintiff-Appellant,

     v.                                                 No. 05-1480
                                              (D.C. No. 05-cv-252-W DM -OES)
    TH E CITY O F C OLO RA D O                           (D . Colo.)
    SPR INGS, COLORADO, a municipal
    corporation; the CO UN TY O F EL
    PA SO , COLORADO, a municipal
    corporation; the C OLO RA D O
    SPRINGS DISTRICT ATTORNEY’S
    OFFICE; BRUCE RAND in his
    individual and official capacities;
    DAVID A. GILBERT in his individual
    and official capacities; G ILB ERT A.
    M ARTINEZ in his individual and
    official capacities; and D . PEA COCK,
    in her individual and official
    capacities,

             Defendants-Appellees.



                             OR D ER AND JUDGM ENT *




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. The court generally disfavors the citation of orders and
judgments; nevertheless, an order and judgment may be cited under the terms and
conditions of 10th Cir. R. 36.3.
Before O’BRIEN, PO RFILIO, and ANDERSON, Circuit Judges.




      Plaintiff Susan Louise M itchell appeals from a district court order

dismissing her complaint with prejudice because it fell short of the pleading

requirements of the Federal Rules of Civil Procedure and because the court

concluded that her claims are barred by the Rooker-Feldman doctrine. W e

exercise jurisdiction under 28 U.S.C. § 1291, and affirm.

                                    Background

      From what we can divine from M itchell’s pleadings it appears that

som etim e betw een 2001 and 2003, she lost temporary custody of her two

grandchildren following a domestic dispute w ith Charles Rombough. Although it

appears that M itchell was criminally charged by the district attorney’s office in

Colorado Springs, it is unclear from her pleadings what she was charged with and

whether she was ever convicted of any crime. W hat is clear is that she believes

the state court proceedings were unfair and biased against her and in favor of

Rombough because he is a man and she is a woman.

      On February 9, 2005, M itchell filed a pro se complaint in federal court

against the Office of the District Attorney for the Fourth Judicial District, the

City of Colorado Springs, the County of El Paso, and various other public offices

and officials that M itchell believes w ere involved in investigating the dispute

with Rombough or in the decision to remove her grandchildren from her home.

                                         -2-
The complaint was 43 pages long and contained 127 numbered paragraphs in

addition to numerous non-sequentially numbered footnotes. On February 24,

2005, she filed an amended complaint adding a dozen or so more defendants. The

amended complaint was 47 pages long and contained 134 numbered paragraphs in

addition to numerous footnotes. On M arch 1, 2005, a magistrate judge found

M itchell’s complaints to be “verbose, prolix and virtually impossible to

understand. . . . [A] rambling, massive collection of facts with no apparent

organizational scheme, and . . . completely lacking in clarity and intelligibility.”

R. at tab 10, at 3. Accordingly, he issued an order sua sponte striking M itchell’s

complaints for failing to comply with Rules 8(a) and 8(e)(1) of the Federal Rules

of Civil Procedure and directing M itchell to file an amended complaint that

complied with Rule 8. He warned M itchell that her case would be dismissed if

she filed another unintelligible pleading.

       On April 22, 2005, after being granted an extension, M itchell filed her

second amended complaint. This complaint repeated the same jumble of

allegations contained in the first two complaints, but by single-spacing them,

M itchell managed to reduce the length of the complaint to 23 pages. Once again,

however, the magistrate judge found M itchell’s pleading to be in violation of

Rule 8. He summarized the problems with her second amended complaint as

follow s:




                                          -3-
      [P]laintiff’s factual assertions remain rambling and incoherent. The
      claims section, which [is] clearly delineated as containing eight
      claims for relief, fail[s] to tie in the eleven and a half pages of
      random factual allegations that [precede] it and separately either
      contain[s] no apparent references to any factual bases relative to each
      title or [consists of] conclusory allegations that may or may not be
      relevant to the claim designated. Defendants are left with no notice –
      and certainly no fair notice – of the claims against which they must
      defend.

Id., tab 29 at 5. Even a liberal reading of M itchell’s second amended complaint,

the magistrate judge concluded, revealed no intelligible claims against any

particular defendant. He determined that the second amended complaint, like

M itchell’s prior two attempts, fell w oefully short of Rule 8’s requirements.

Furthermore, he found that even if properly asserted, M itchell’s claims, which

appeared to challenge the constitutionality of the state court proceedings, would

be barred by the Rooker-Feldman doctrine. 1 The magistrate judge therefore

issued a report pursuant to 28 U.S.C. § 636(b) recommending dismissal of

M itchell’s second amended complaint w ith prejudice.

      Over M itchell’s objection, the district court accepted the magistrate judge’s

recommendation by order dated October 19, 2005. The district court recognized




1
       The Rooker-Feldman doctrine, which takes its names from two United
States Supreme Court cases (Rooker v. Fidelity Trust Co., 263 U.S. 413, 415-16
(1923), and District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482
(1983)) “prevents the lower federal courts from exercising jurisdiction over cases
brought by state-court losers challenging state-court judgments rendered before
the district court proceedings commenced.” Lance v. Dennis, 126 S. Ct. 1198,
1199 (2006) (quotations omitted).

                                         -4-
that dismissal was an extreme sanction, but found, based on the factors set forth

in Ehrenhaus v. Reynolds, 965 F.2d 916, 921 (10th Cir. 1992), that dismissal was

warranted in this case. 2 It also agreed with the magistrate judge that to the extent

any sense could be made of M itchell’s pleadings, her claims were barred under

the Rooker-Feldman doctrine. Therefore, the district court dismissed M itchell’s

claims with prejudice for her failure to comply with the court’s M arch 1, 2005,

order, her repeated violations of F.R.C.P. 8, and for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine. This appeal followed.

                                      Analysis

             W e review for an abuse of discretion the district court’s
      decision to impose the sanction of dismissal for failure to follow
      court orders and rules. It is within a court’s discretion to dismiss a
      case if, after considering all the relevant factors, it concludes that
      dismissal alone would satisfy the interests of justice.

Gripe v. City of Enid, 312 F.3d 1184, 1188 (10th Cir. 2002) (citations and

quotation omitted).

      Based on our careful review of the record, we conclude that the district

court did not abuse its discretion in dismissing M itchell’s second amended

complaint with prejudice. The record reveals that the sanction of dismissal was

not imposed lightly and that the district court unquestionably considered the



2
      The district court even considered two more complaints that M itchell
submitted after the magistrate judge’s recommendation, but found them to be no
more intelligible than her prior three attempts and still short of Rule 8’s
requirements.

                                         -5-
relevant factors before determining that no other sanction would serve the

interests of justice. M oreover, as this court has no more jurisdiction than the

district court to review the challenged state court proceedings, we have no choice

but to uphold the dismissal. Therefore, for the same reasons stated in the

magistrate judge’s April 29, 2005, report, which was fully adopted by the district

court in its October 19, 2005, order of dismissal, the judgment of the district court

is A FFIRME D.

                                                     Entered for the Court



                                                     John C. Porfilio
                                                     Circuit Judge




                                          -6-